Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on December 7, 2021.

Status of Claims
Amendment of claims 1-2 and 4 is acknowledged.
Claims 1-6 are currently pending and are the subject of this office action.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2019.
Claims 1-3 are presently under examination.

Priority
This application is a CIP of U.S. Patent Application Serial No. 12/460,967 (ABN) filed July 27, 2009, which claims priority to U.S. Provisional Application Serial Nos. 61/137,714, filed Aug 1, 2008; 61/192,277 filed Sept 22, 2008; 61/203,120 filed Dec. 18, 2008, and 61/207,481 filed Feb 12, 2009.



Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et. al. (US 6,242,442), Graham et. al. (US 2004/0219219) and Gil et. al. (US 2001/0031754).

For claim 1-3 Dean teaches: ”Brimonidine is a potent and relatively selective .alpha.sub.2 agonist which has been shown to effectively lower IOP in rabbits, monkeys and man.  Upon topical ocular administration brimonidine causes vasoconstriction in scleral vessels.  However, brimonidine does not appear to be a vasoconstrictor in vessels in the back of the eye.  While brimonidine is a relatively safe compound it has been shown to cause the side effects of sedation and ocular hyperemia in an allergic like reaction in some patients.  These side effects are thought to be due to the relatively high concentration of the drug administered topically.  The sedation like side effects are believed to be caused by the drug crossing the blood brain barrier and triggering the sedative effects.  The mechanism by which brimonidine causes hyperemia is not well high drug concentrations causes this side effect.  Thus, lowering the overall dose of brimonidine while maintaining IOP control would be advantageous (see column 2, lines 33-50).
Graham teaches that compositions comprising 0.15% brimonidine and 0.20% brimonidine, as the sole active ingredient, were equally effective in treating glaucoma or ocular hypertension (i.e. ocular conditions).  However, the more diluted version (0.15%) showed lower incidence of conjunctival hyperemia (eye redness, see Example 4, paragraphs [0146] through [0148]).  Further, Graham teaches compositions comprising brimonidine in concentrations ranging from 0.001% w/v and 0.15 % w/v (see [0044]), which highly overlaps with the instant claimed range (0.001% to about 0.025%).  
Gil also teaches pharmaceutical compositions of brimonidine or its tartrate salt (as the sole active ingredient) for the treatment of glaucoma. An effective dose, when it comes to topical, ocular pain is a matter of broad therapeutically dose requirements. This figure is one controlled by a number of factors: the inherent activity of the drug itself, the vehicle in which it is administered, primarily topical delivery being anticipated, the size of the area being treated, and the intensity of the pain. Exact dosing data have not been determined, but it is anticipated that a topical formulation having between 0.01 % w/v and 0.5% w/v of brimonidine will provide relief from ocular pain. The determination of the effective dose for any selected compound is well within the skill of an ordinary skilled physician (see paragraphs [0026] through [0028]). For ophthalmic application, preferably solutions are prepared containing from about 0.01% to about 0.5% of active ingredient (see [0030]) which highly overlaps with the instantly claimed range (0.001%, to about 0.025%).
neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine (as the sole active ingredient) at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30 and 60 minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness, an ocular condition).
Graham further teaches that the formulations can be in the form of ocular drops (see [0144] and [0148]), and Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which is very close to the claimed range (between 5.0 to about 6.0).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat an ocular condition like glaucoma, ocular hypertension or to reduce eye redness (conjunctival hyperemia) in a patient in need thereof (for example a patient being treated of glaucoma or ocular hypertension) consisting of administering to a patient in need thereof a composition comprising brimonidine as the only active ingredient.
 The prior art does not teach a brimonidine concentration from about 0.001% to about 0.025%, however, as stated above, Graham further teaches brimonidine concentrations ranging from 0.001% up to 0.15% (see above rejection) and Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Further, the skilled in the art will be motivated to try lower brimonidine concentrations that are still effective in treating ocular conditions, but with much less side effects.

Regarding the pH of the composition: as stated above, Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which is very close to the claimed range (between 5.0 to about 6.0).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held 
Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”
Therefore, at the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to further make subtle changes to the pH range disclosed by the prior art,.



inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”.  However: “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (brimonidine) at same or similar concentrations and pH is being administered to the same subjects (patients suffering from ocular conditions). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”, by practicing the method made obvious by the prior art: “the administration of a low concentrated formulations of brimonidine as the only active ingredient to patients suffering from ocular conditions", one will also be “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”) of the method made obvious by the prior art (“the administration of a low concentrated formulations of brimonidine as the only active ingredient to patients suffering from ocular conditions").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claims 1-3 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Claims 1 and 2 are limited to a method consisting of administering a composition consisting essentially of brimonidine at a pH from 5.5 to 6.0. None of the cited prior art teach such a low range of pH for administration of brimonidine to the eye. Accordingly, Applicant requests withdrawal of this rejection.
Examiner’s response:
As stated in the above rejection, the prior art teaches a pH range from 6.5 and 7.2 which is very close to the claimed range (between 5.0 to about 6.0).  Unless Applicant can prove that something unexpected happens within the claimed pH range, the rejection stands.




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 21, 2021.